Atkinson, J.
The exception is to the grant of a new trial and the setting aside of the verdict therein complained of, in an equity suit based on an extraordinary motion for new,trial, made after the adjournment of the term and under the provisions of the Civil Code, § 6092. The bill of exceptions states that the judgment complained of was rendered “after hearing evidence for and against said motion.” The bill of exceptions also states that the plaintiff in error moved to dismiss the motion for new trial on stated grounds, but did not state that any ruling was made thereon by the judge, or assign error on the failure to rule upon the motion to dismiss. The bill of exceptions did not set forth any evidence that was heard by the judge, nor was there any brief of evidence approved by the judge and filed as a part of the record in the case. The only assignment of error upon the judgment complained of was that the plaintiff in error excepts to and assigns error upon the judgment setting aside the verdict and granting a new trial, upon the grounds that said judgment of the court “was and is (1) contrary to law, (2) contrary to the evidence, (3) without evidence to support it.” Held, that in the state of the record it can not be ruled that the judge abused his discretion or that there should be a reversal for any of the reasons assigned.

Judgment affirmed.


All the Justices concur.